Campbell, J.
It is well recognized that the legal or temporal tribunals of this State have no jurisdiction over, and no concern with, purely ecclesiastical questions and controversies, for there is a constitutional guarantee of freedom of religious profession and worship, as well as an equally firmly established separation of church and State. The courts do have jurisdiction as to civil, contract and property rights which are involved in, or arise from, a church controversy. It has been tersely expressed when said that religious societies have double aspects, the one spiritual with which legal courts have no concern, and the other temporal which is subject to judicial control.
The Angier Primitive Baptist Church is an autonomous congregational type church as opposed to a connectional form of church government, c.f. Paul v. Piner, 271 N.C. 123, 155 S.E. 2d 526.
The true congregation of the Angier Primitive Baptist Church consists of those members of its congregation who adhere to the characteristic doctrines, usages, customs and practices of that particular church, recognized and accepted by both factions before the dissension between them arose.
*602As stated in Reid v. Johnston, 241 N.C. 201, 85 S.E. 2d 114, the question presented is: Have the defendants, and those united with them, as against a faithful minority, diverted the property of the Angier Primitive Baptist Church to the support of usages, customs, doctrines and practices radically and jundamentally opposed to the characteristic usages, customs, doctrines and practices recognized and accepted by both factions of the congregation of this particular church before the dissension between them arose? The words “radically” and “fundamentally” used in the question presented require sondething more than a slight or minor deviation. They imply and require a substantial deviation from previous practices.
In the trial the defendants tendered issues which included the words “radically” and "fundamentally”. The trial court, however, did not adopt the issues presented and tendered by the defendants but instead submitted the following issues:
“1. Did the plaintiffs (the Lawrence faction) prior to and on July 3, 1965 remain faithful to the doctrines and practices of the Angier Primitive Baptist Church recognized and accepted by plaintiffs and defendants (Lewis faction) prior thereto?
2. Did the defendants (Lewis faction) during or about June and July 1965 depart from the fundamental and characteristic doctrines, practices, usages and customs of the Primitive Baptist denomination in general and the Angier Primitive Baptist Church in particular as theretofore recognized by plaintiffs and defendants?”
In the charge to the jury, the trial judge with reference to the first issue charged the jury:
“The burden of proof on this issue is on the plaintiff (sic) and I charge you that if the plaintiffs have fulfilled the responsibility cast upon them by the law and have satisfied you from the evidence and by its greater weight that prior to and on July 3, 1965 they remained faithful to and did not radically depart from the doctrines and practices of the Angier Primitive Baptist Church which doctrines and practices had theretofore been recognized and adhered to by both factions, the Lawrence and the Lewis Factions, you will answer the first issue ‘yes.’ ”
While this charge used only the words “radically depart” and did not include the word “fundamentally” which would have been preferable, we think it complied sufficiently with the law and placed a proper burden upon the plaintiffs.
*603The second issue presented required the defendants to conform with the Primitive Baptist Denomination in general as well as the Angier Primitive Baptist Church in particular. This placed an undue burden upon the defendants. In the charge to the jury, when discussing this issue, the trial judge stated:
“The burden of proof on this second issue is likewise upon the plaintiffs, and I charge you that if the plaintiffs have satisfied you from the evidence and by its greater weight that during or about June or July 1965 the defendants, by their actions and deeds, departed from the fundamental and characteristic doctrines, practices, usages and customs of the Primitive Baptist Denomination in general and the Angier Primitive Baptist Church in particular, as theretofore recognized by plaintiffs and defendants, and in accord with the legal meaning of those terms and words as I have previously defined them for you, you will answer the second issue in favor (of) the plaintiffs or, ‘yes.’ ”
The vice in this portion of the charge was that it did not require a finding that the defendants had radically and fundamentally departed from the practices and customs of the Angier Primitive Baptist Church theretofore recognized by both plaintiffs and defendants before the dissension arose. In other words, the trial court applied a different yai’dstick to the plaintiffs from that applied to the defendants. We cannot say that this was not prejudicial to the defendants, and, therefore, a case which was otherwise well tried must be tried again.
New trial.
Britt and Morris, JJ., concur.